UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6750



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL ANDREW LARGENT,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-02-38; CA-04-1-3)


Submitted:   March 10, 2006            Decided:   September 25, 2006


Before LUTTIG,* MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Andrew Largent, Appellant Pro Se. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


     *
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

            Michael Andrew Largent seeks to appeal the district

court’s order adopting the magistrate judge’s recommendation to

deny relief on his 28 U.S.C. § 2255 (2000) motion.                        This order is

not    appealable    unless       a    circuit       justice     or    judge   issues    a

certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C. §

2253(c)(2)    (2000).         A       prisoner       satisfies     this    standard     by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.   Lee,    252   F.3d        676,    683    (4th   Cir.      2001).    We    have

independently reviewed the record and conclude that Largent has not

made the requisite showing.             Accordingly, we deny a certificate of

appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                               DISMISSED




                                             - 2 -